PRENDERGAST, P. J.
Appellant was indicted for murder. He had a hearing before the district judge on habeas corpus for bail, which was denied him. We have carefully read and considered the statement of facts and appellant’s brief herein. While there is some conflict in the testimony, the witnesses were seen and heard by the district judge, and he, much better than we, was in a position to determine their credibility and the weight to be given to their testimony. We have reached the conclusion that the district judge was justified in remanding appellant without bail. The judgment is therefore affirmed.